Citation Nr: 1510030	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral cataracts.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for cataracts (reopened).

5.  Entitlement to service connection for hypertension (reopened). 

6.  Entitlement to service connection for erectile dysfunction (reopened).  

7.  Entitlement to a disability rating for diabetic retinopathy in excess of zero percent. 


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the RO in Houston, Texas.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in January 2015.  As good cause has not been shown, and as no request for rescheduling has been received, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014) (failure to appear for a scheduled hearing treated as withdrawal of request).  

Although the RO noted in the August 2008 decision that the service connection claims were reopened, it did so on the stated basis that a new claim was received within the appeal period of the prior decision.  However, without receipt of new and material evidence, the mere receipt of a new claim within the appeal period does not affect the finality of the prior decision.  The decision as to whether new and material evidence has been received impacts the jurisdiction of the Board and must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review a claim on a de novo basis in the absence of a finding that new and material evidence has been submitted). 

The reopened issues of entitlement to service connection for cataracts, hypertension, and erectile dysfunction, and the issue of a compensable rating for diabetic retinopathy are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 2007 decision, the RO denied service connection for cataracts, hypertension, and erectile dysfunction.

2.  The evidence received since the November 2007 decision relates to the unestablished fact of a nexus between current cataracts, erectile dysfunction, and hypertension, and a service-connected disability; it is neither cumulative nor redundant of evidence previously considered, and it raises a reasonable possibility of substantiating each claim.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for cataracts are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

3.  The criteria for reopening the claim of entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for cataracts, hypertension, and erectile dysfunction was denied in a November 2007 rating decision.  At the time of the November 2007 rating decision, the evidence established current diagnoses of cataracts, hypertension, and erectile dysfunction.  Service connection was then in effect for posttraumatic stress disorder (PTSD), diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities.  Moreover service treatment records revealed a head injury and left eye contusion in October 1963 following a motorcycle accident.  Service treatment records revealed no disease or injury regarding the vascular system or genito-urinary system, and the Veteran's eyes, vascular system, and genito-urinary system were each found to be clinically normal at service separation.  

The evidence of record in November 2007 also included post-service VA and private treatment records, as well as the Veteran's assertions that his cataracts, hypertension and erectile dysfunction were related to his service-connected diabetes mellitus and/or PTSD.  

Regarding cataracts, the evidence included a December 2006 diagnosis of mild cataracts by a VA contract examiner, as well as a finding that an opinion could not be provided because "the degree of aggravation from diabetes requires speculation."  

Regarding erectile dysfunction, the evidence included a diagnosis of erectile dysfunction and impotence by a VA contract examiner in December 2006 as well as an opinion that the impotence was a complication of the service-connected diabetes.  The evidence also included an RO request for a supplemental opinion regarding whether erectile dysfunction was caused or aggravated by diabetes mellitus.  While the August 15, 2007 report acknowledged the RO's request, an opinion was not provided by the examiner.  

Regarding hypertension, the evidence included a longstanding diagnosis of hypertension as well as conflicting medical opinions as to whether hypertension was related to the Veteran's diabetes mellitus and PTSD.  

Based on the evidence then of record, the RO found that a preponderance of the evidence was against a nexus between the current cataracts, current hypertension, or current erectile dysfunction and an injury or disease in service, and against a nexus between the current cataracts, current hypertension, or current erectile dysfunction and any service-connected disability.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of the November 2007 decision (see 38 C.F.R. § 20.200 (2014)).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  In this case, with the exception of cataracts, the elements lacking in the prior decision were an injury or disease in service and a nexus between an in-service injury or disease and the current disability, or a nexus between the current disability and a service-connected disability.  In light of the in-service eye injury, the element lacking with respect to cataracts was a nexus between the in-service injury or disease and the current disability, or a nexus between the current disability and a service-connected disability.

The Veteran requested to have the previously denied claims reopened on January 25, 2008 (cataracts and hypertension) and April 11, 2008 (erectile dysfunction).  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the November 2007 rating decision includes a VA medical opinion dated October 5, 2007 that the Veteran's cataracts are as likely as not related to diagnosis of diabetes mellitus.  While this evidence slightly predates the November 2007 rating decision, it was neither listed nor discussed in that decision.  Therefore, the Board concludes that, while constructively of record, it was not actually of record.  As this evidence relates to the unestablished fact of nexus between a service-connected disability and the current cataracts, and it raises a reasonable possibility of substantiating service connection on a secondary basis, the Board finds that new and material evidence has been received and reopening of the claim of entitlement to service connection for cataracts on a secondary basis is warranted.  

Since the November 2007 rating decision, service connection has also been granted for coronary artery disease, a biventricular pacing defibrillator implant with associated scars, and nonproliferative diabetic retinopathy (see February 2008 rating decision).  In the September 2008 notice of disagreement, in addition to maintaining his assertion that the erectile dysfunction, hypertension, and cataracts were related to the service-connected diabetes mellitus, the Veteran also asserted that these disorders were secondary to his now service-connected coronary artery disease.  

As the statements identify a new and independent theory of causation than what had previously been addressed by the RO and by the opinion evidence, the Board finds that the Veteran's assertions, as received in the September 2008 notice of disagreement, constitute new and material evidence regarding entitlement to service connection for erectile dysfunction and hypertension, as well as the already addressed cataracts.  See Buie v. Shinseki, 24 Vet. App. 242 (2010) (statements of the appellant submitted within the one-year period after an RO decision can be considered new and material evidence).  The reopened claims will be addressed in the remand below.   


ORDER

Reopening of service connection for cataracts is granted.

Reopening of service connection for hypertension is granted.  

Reopening of service connection for erectile dysfunction is granted.  


REMAND

Service connection is now in effect for coronary artery disease, a biventricular pacing defibrillator implant with associated scars, and nonproliferative diabetic retinopathy, in addition to the previously service-connected diabetes mellitus, PTSD, and peripheral neuropathy.  The Veteran has recently asserted that his current hypertension, erectile dysfunction, and cataracts are related to his coronary artery disease.  A medical opinion is necessary to address the Veteran's claims as to the newly service-connected disability.  

In addition, a December 2006 opinion from a VA contract examiner states that "the degree of aggravation [of cataracts] from diabetes requires speculation.  This opinion suggests that the Veteran's cataracts may have been aggravated by the service-connected diabetes mellitus, but is inconclusive.  A requested clarification of this opinion was not provided.  

Before the Board can rely on the December 2006 examiner's conclusion that an etiology opinion is not possible without resort to speculation, the examiner must adequately explain the basis for such a conclusion, or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Furthermore, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Finally, VA must ensure that any medical opinion, including one that states no conclusion can be reached is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones (cited above).  

The claims file indicates that the Veteran is in receipt of disability benefits from the Social Security Administration specifically for his anxiety disorder.  There is no indication that the records in the possession of SSA have been obtained.  As the Veteran has contended that his hypertension was caused or aggravated by the anxiety disorder, these records may be relevant to that issue and should be obtained.  

VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits."  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  This duty applies to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran reported to the July 2014 VA eye examiner that he would be undergoing surgery that same Friday by an outside provider to correct his cataracts.  The records of this procedure would be pertinent to the issue of service connection for cataracts as well as the issue of entitlement to a compensable rating for retinopathy.  

As the issue of entitlement to service connection for cataracts is being remanded, and as cataracts are evaluated on the basis of visual acuity, as is the service-connected retinopathy, the issue of entitlement to a compensable rating for retinopathy is inextricably intertwined with the service connection claim for cataracts.  

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain medical and adjudicative records from SSA regarding the Veteran's disability benefits from that agency.  Document in the claims file all attempts to obtain the records and all responses received from SSA.

2.  Obtain treatment records from the private treatment provider who conducted the July 2014 cataract surgery, along with all records pertaining to treatment of the Veteran for eye disorders.  Document in the claims file all attempts to obtain the records and all responses received from the provider.  

3.  Obtain an opinion regarding causation or aggravation of cataracts by the service-connected diabetes mellitus or any other service-connected disability.  If the individual designated to provide the opinion determines that an examination of the Veteran is necessary to provide a reliable and conclusive opinion, such examination should be scheduled.  

An opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that current cataracts were caused by the Veteran's diabetes mellitus, coronary artery disease, diabetic retinopathy, or by any service-connected disability.  

If no causal link is found, provide an opinion as to whether it is at least as likely as not that current cataracts were permanently worsened beyond natural progress by the Veteran's diabetes mellitus, coronary artery disease, diabetic retinopathy, or by any other service-connected disability.  

4.  Obtain an opinion regarding causation or aggravation of hypertension by the service-connected coronary artery disease or other service-connected disability.  If the individual designated to provide the opinion determines that an examination of the Veteran is necessary to provide a reliable and conclusive opinion, such examination should be scheduled. 

An opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that current hypertension was caused by the Veteran's coronary artery disease or by any other service-connected disability.  

If no causal link is found, provide an opinion as to whether it is at least as likely as not that current hypertension was permanently worsened beyond natural progress by the Veteran's coronary artery disease, or by any other service-connected disability.  

5.  Obtain an opinion regarding causation or aggravation of erectile dysfunction by the service-connected coronary artery disease or other service-connected disability.  If the individual designated to provide the opinion determines that an examination of the Veteran is necessary to provide a reliable and conclusive opinion, such examination should be scheduled. 

An opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that current erectile dysfunction was caused by the Veteran's coronary artery disease or by any other service-connected disability.  

If no causal link is found, provide an opinion as to whether it is at least as likely as not that current erectile dysfunction was permanently worsened beyond natural progress by the Veteran's coronary artery disease, or by any other service-connected disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

6.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


